Civil action tried upon the following issue: "Is the defendant, Proctor, indebted to the plaintiff company, and if so, in what amount?" "Yes, $196.35, with interest."
Judgment on the verdict for plaintiff. Defendant appeals.
This is a simple action of debt. The contract between the parties was in writing, and is identical in terms with the instrument which was construed in Colt v. Turlington, 184 N.C. 137. We have found nothing on the record which entitles the defendant to a new trial. The verdict and judgment will be upheld.
No error.